Title: Josiah Quincy: Memorial to the Pennsylvania Assembly, 1 April 1755
From: Quincy, Josiah, Sr.
To: 


Governor Shirley appointed Thomas Pownall, Andrew Oliver, and Josiah Quincy to solicit aid from New York, New Jersey, and Pennsylvania for Massachusetts’ projected expedition against the French at Crown Point. Only Quincy came to Philadelphia. There on March 21, at the suggestion of Governor Morris, he prepared a short statement and appeal for “a quantity of Provisions sufficient for the subsistance of the men proposed to be raised for the above-mentioned Service.” On March 24 Morris laid this letter and supporting documents before the Assembly, with a request for an appropriation. Franklin tried to get the House to approve a bill for £40,000, to be sunk by taxes in five years, but in vain. Instead the Assembly enacted a paper-money bill for £25,000, of which £5000 was to repay the colony’s indebtedness for provisions for Braddock’s army, £10,000 was for provisions for the New England troops, £5000 was to be subject to Braddock’s drafts, and the remaining £5000 was to remain in the Loan Office subject to the Assembly’s orders for the Indian allies, carriage hire, and road building. Like so many that had preceded it, the bill violated the Proprietors’ instructions, and the governor disapproved it, April 1. That afternoon Quincy’s memorial was presented. “As I was in the Assembly, knew its Temper, and was Mr. Quincy’s Countryman,” Franklin remembered (though in fact Quincy must have been in touch with him from the beginning of his mission), “he apply’d to me for my Influence and Assistance. I dictated his Address to them which was well receiv’d.”
To provide the money Franklin suggested the unusual method of drawing it from the Loan Office, as the Assembly had a right to do. But because “there was indeed little or no Money at that time in the Office,” he “propos’d that the Orders should be payable in a Year and to bear an Interest of Five per Cent.” The House accepted Quincy’s memorial and approved Franklin’s resolutions. They authorized £15,000 “to the King’s Use,” of which £5000 should repay the expenditure for victualling Braddock’s troops in Virginia and the remaining £10,000 should go for provisions for the Massachusetts expedition. Quincy personally thanked the Assembly on April 3 and, according to Franklin, returned home “highly pleas’d with the Success of his Embassy, and ever after bore for me the most cordial and affectionate Friendship.” The scheme amply fulfilled Franklin’s expectations: in a short time all the orders were bought up, and supplies of pork, beef, rum, peas, meal, and flour were on their way to New England.
 

  Philadelphia, April. 1, 1755.
  To the Honourable House of Representatives of the Province of Pennsylvania, now sitting in Philadelphia.
Gentlemen,

I am extreamly sorry to find, that notwithstanding all the Motives and Arguments I was able to offer his Honour the Lieutenant-Governor, he did not see his Way clear to give his Consent to the Money-Bill you have laid before him.
The Chearfulness with which you therein granted Ten Thousand Pounds, for victualling the Forces, intended to march from New-England to secure his Majesty’s Territories, leaves me no Room to doubt your Zeal for his Majesty’s Service, or your hearty Concurrence with the Government I have the Honour to represent, in the Measures now proposed for our common Safety: And therefore, though you are unhappily disappointed in the Manner of your Grant, I flatter myself you will not fail to find some other Means of rendering it effectual.
The Advantages which a speedy and vigorous Execution of those Measures promises to all the Colonies, and the Mischiefs which a Neglect of them will intail upon us and our Posterity, are clearly pointed out, and fully illustrated in the Papers which have been the Subject of your late Deliberations.
In rendering this important Service to the Crown, to the British Nation, and to their Fellow Subjects in the other Governments, New-England offers to spend her Treasure as freely as her Blood, and were her Abilities equal to her Zeal, would as chearfully bear the whole Expence, as she undertakes the whole Hazard of the Enterprize. But the vast yearly Charge she is subjected to, by her Vicinity to the French, and the Necessity of defending so extensive a Frontier from the Incursions of those perfidious People, and their Indians, both in Time of Peace and War, has so exhausted her Finances, and burdened her with such a Load of Debt, that without the Assistance of the neighbouring more wealthy Colonies, she must drop the Design, however promising and glorious, as utterly impracticable.
Happy will your Province be, Gentlemen, if you can still keep those dangerous People at a Distance from your Borders, by which you will be free from the many Mischiefs we have always suffered by their Neighbourhood.
The Opportunity is now offered you, and, if embraced, will, by the Blessing of God, secure your future Peace and Prosperity. But whatever you do, should be determined instantly, for the Season flies, and a Delay may be as pernicious as a Refusal.
I have just received Advice, that Connecticut has voted Fifteen Hundred Men, and that even the little Government of Rhode-Island has granted Four Hundred, the Expence of which will be more than is ask’d of you. New-York seems heartily disposed to do her Part; and there is Reason to think that your good Example may have an advantageous Influence on your Neighbours of New-Jersey.
I need say no more to urge you to a speedy and effectual Resolution, but conclude, with the utmost Respect, Gentlemen, Your most humble and obedient Servant,
Josiah Quincy
